United States Court of Appeals
                      For the First Circuit

Nos.   07-2078
       07-2246

                       BOSTON DUCK TOURS, LP,

                     Plaintiff-Appellee, Cross-Appellant,

                                      v.

                       SUPER DUCK TOURS, LLC,

                    Defendant-Appellant, Cross-Appellee.



                              ERRATA SHEET

     The opinion of this Court issued on June 18, 2008, is amended
as follows:

     On the coversheet, replace "Victor H. Polk, Jr., with whom
Ralph C. Martin, II, Joshua M. Dalton, Lawrence T. Stanley, Jr.,
and Bingham McCutchen LLP, were on brief for defendant, appellant."
with "Joshua M. Dalton, with whom Victor H. Polk, Jr., Ralph C.
Martin, II, Lawrence T. Stanley, Jr., and Bingham McCutchen LLP,
were on brief for defendant, appellant."

     On p. 41, line 6 of footnote 24:                  "sighting" should be
"sightseeing"